Citation Nr: 1500200	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  07-38 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability diagnosed as degenerative disc disease (DDD).

2.  Entitlement to service connection for a stomach condition, to include irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), or dysentery, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

[The Veteran has additional appeals addressed in a Board decision under docket number 12-06 458]


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the above appeals.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for IBS, GERD, and dysentery and service connection for a stomach disorder as entitlement to service connection for a stomach disorder, to include IBS, GERD, and dysentery.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2012 hearing via videoconference.  A transcript has been associated with the file.  The Veteran changed representation as to these issues during the pendency of this appeal.  His current representative for these issues was inadvertently not present at his hearing.  However, the representative has submitted an informal hearing presentation and indicated that the Veteran's appearance before the VLJ was "superb" and that it was the Veteran's prerogative to appear pro se.  As the representative offers no objection and has not taken the opportunity to identify any error in representation in the IHP, the Board will proceed to consider this appeal. 
These issues were previously before the Board in December 2012 and were remanded for further development.  Specifically, the Board requested records from the Social Security Administrate (SSA) be obtained and a VA examination be provided.  The Board finds these requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a stomach condition, to include irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), or dysentery is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed degenerative disc disease of the back did not begin during, or for several years after, his active service, and was not otherwise caused by his service.


CONCLUSION OF LAW

The criteria for service connection for a back disability diagnosed as degenerative disc disease have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a back disorder.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran has consistently asserted that his current back disorder began during active service.  During his hearing, he explained that while he was stationed in Vietnam he was carrying a 25 gallon drum with a fellow soldier, when the other soldier dropped his end.  As a result, the full weight of the drum "smashed" into the Veteran's left side.  Following this incident, he began to have problems with the left side of his back, and sought medical treatment.  He stated that after his first period of active service, he tried to reenlist in the Air Force sometime in the 1970s but was denied due to his back condition.

The Veteran's service treatment records have been carefully reviewed and considered.  The available treatment records do not reflect the Veteran sought treatment for his back following any injury.  On his November 1967 separation examination, his spine was noted to be in normal condition.  However, the examination notes indicated "mild" low back pain.  In the accompanying report of medical history the Veteran stated he experienced recurrent back pain.  He indicated he was treated for back pain in Vietnam by an Army doctor.  He also indicated he planned to apply for disability relating to his back because, "I believe my back will bother me in the future."  Therefore, the Board finds the Veteran's service treatment records reflect he experienced mild back pain during active service, but the available records do not reflect the Veteran was actually diagnosed with any chronic back disability during service.

Shortly after his separation from active service, the Veteran filed a claim for VA disability benefits based on his back.  In conjunction with this claim, the Veteran was provided with a VA examination in July 1968.  The examiner noted his complaints of back pain, but during his examination he indicated there was no disease or injury related to the Veteran's musculoskeletal system present.  In a July 1968 rating decision, the RO denied the Veteran's claim because no back pathology was shown by the examination.  

After his separation from service, the Veteran began working for DuPont in the maintenance department in approximately 1979.  Records from the DuPont health care facility reflect that in November 1979 he reported pain in his lower back after a workplace injury, and was referred to physical therapy.

He then continued to report occasional back pain, each time attributing his pain to recent events.  For example, in January 1987 the Veteran sought VA medical treatment for thoracic back pain for the past four to five days.  In April 1992, he sought private treatment and reported he hurt his back while working on a tractor.  He was diagnosed with back strain and told to treat his pain with rest and heat.  

Additionally, the Veteran's wife submitted a written statement which described he experienced back pain since they were married in 1969, a few years after his separation from active service.  Therefore, the evidence reflects the Veteran experienced back pain on numerous occasions in the years after his separation from active service.  However, pain is a symptom of a disability, and pain alone is not a disability itself.  Although the Veteran sought medical treatment for his back pain during this period, no chronic disability or pathology was diagnosed.

Beginning in the early 2000s, the Veteran was noted to have chronic back pain.  His private physician noted his pain could be caused by a variety of factors, including colon cancer and stomach issues, such as diverticulitis, which could cause lower back pain as well as abdominal pain.  In May 2001, he was diagnosed with mild degenerative disk disease (DDD), more than thirty years after his separation from service.  

After his diagnosis, medical records reflect the Veteran continued to attribute his back pain to multiple post-service events.  For example, in October 2001 he was diagnosed with occupational back sprain, and reported that although his pain began "years ago," he aggravated it two years earlier while lifting at his post-employment work.  In November 2003, he estimated his pain started approximately 15 years ago, or in approximately 1988.  However, an onset of pain in approximately 1988 was still nearly twenty years after his separation from active service.  In September 2003, he reported he experienced pain for "many" years, further clarifying "at least five."  Therefore, various statements made by the Veteran during the course of medical treatment suggest his current back pain began several decades after his separation from active service, and attribute the onset to various injuries at his post-service employment.

A MRI from October 2003 reflects the Veteran had degenerative changes in L4-5 and L5-S1 intervertebral disks and lateral disc protrusion at L4-5 into left forearm.  Later that year, he was recommended for back surgery.  In 2004, he began physical therapy for his lumbar pain, but in a July evaluation he was noted to have full range of motion.  However, diagnostic testing, including CTs and x-rays, reflect the severity of his back disability increased during 2005, and moderate DDD was shown.  During his November 2006 DRO hearing, the Veteran testified the increased severity of his back disability forced him to retire early.

In March 2013, the Veteran was provided with a VA examination.  The examiner reviewed the complete claims file, as well as personally interviewed and examined the Veteran.  The examiner noted the Veteran's statements relating his back pain to carrying a 25 gallon drum of water during active service.  However, after reviewing the evidence, the examiner indicated the Veteran was not diagnosed with DDD until 2002.  He also noted the Veteran's current DDD had minimal functional impairment.  The examiner opined that the Veteran's DDD was a function of aging, and was not caused by, related to, or worsened beyond the natural progression by his active service in the 1960s.  In support of his opinion, the examiner explained the Veteran's DDD was not noted until many decades after his separation from active service.  Because this examiner's opinion provides a clear opinion and supporting rational, this report provides probative evidence against the Veteran's appeal.

Based on all of the foregoing, the evidence does not establish the Veteran's currently diagnosed DDD of the lumbar spine began during, or was otherwise caused by, his active service.  The Veteran did seek treatment for back pain during and in the years after his active service.  However, as discussed above, the medical records do not reflect any chronic disability or pathology of his back pain at that time.  Additionally, in many of the post-service medical records the Veteran himself indicated his current back pain began years after his separation from active service, and was attributable to numerous post-service injuries or events.  The Veteran was not diagnosed with his current DDD until approximately 2001 or 2002, more than three decades after his separation from active service.  Finally, the VA examiner's report provides a probative opinion against the Veteran's appeal.  Accordingly, the Board finds the evidence reflects the Veteran's current back disability did not begin until several decades after his separation from active service, and was not otherwise caused or aggravated by service.  Therefore, the elements of service connection are not met, and his appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2005, which informed the Veteran of all the elements required by the Pelegrini II prior to initial AOJ adjudication.  In a subsequent March 2006 letter, the VA provided the notice required by the Dingess court.  Although the notice required by Dingess was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied, and any defect regarding timing of the notice requirements was harmless error.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA treatment records, private treatment records, and records from the SSA have all been obtained and associated with the claims file.

The Veteran was also provided with a hearing before the undersigned VLJ via videoconference in July 2012.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  As discussed above, the DAV, the Veteran's representative for these issues, was inadvertently not present at the hearing.  However, in an October 2012 written statement, the DAV indicated the Veteran "superbly" articulated his contentions, including the nature and etiology of his back disability.   During the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  All such identified evidence has been obtained and associated with the record.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his back disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

  As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a back disability diagnosed as degenerative disc disease is denied.


REMAND

The Veteran is also seeking service connection for a stomach condition, to include irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), or dysentery, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  As noted in the prior December 2012 Board decision, the Veteran has conflated his symptoms for the various gastrointestinal conditions he has been diagnosed with throughout the period on appeal.  Accordingly, a VA examination was requested upon remand to clarify any nexus related to his irritable bowel syndrome (IBS) diagnosis.  In his March 2013 report, the examiner opined the Veteran's IBS symptoms had resolved and therefore no nexus opinion was required.  However, even if the Veteran's disability resolved prior to the adjudication, service connection may be established if he had the disability at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the claims file reflects the Veteran was diagnosed with IBS during the period on appeal, including in his April 2005 determination from the Social Security Administration (SSA).  Accordingly, an addendum opinion is required to determine if the Veteran's diagnosed IBS during the period on appeal was related to his active service.

Additionally, the March 2013 VA examiner also indicated the Veteran's current gastrointestinal symptoms could be attributed to his GERD and diverticulitis.  However, no VA examination has been provided regarding the Veteran's diagnosis of diverticulitis.  Accordingly, any nexus to active service for the currently diagnosed diverticulitis should also be addressed in the addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claim file to the March 2013 VA examiner, if available, or a similarly qualified medical professional.  The examiner should be provided with the Veteran's claims file, including a copy of this remand and the prior December 2012 Board remand, and a complete rationale should be provided for any opinion expressed.  

Consistent with the factual and medical history, including the Veteran's diagnosis of IBS and diverticulitis during the period on appeal, the examiner should answer the following questions:


a)  Is it as likely as not (50 percent or greater) that the Veteran's IBS, diagnosed during the period on appeal, either began during, or was otherwise caused by, his active service?

b)  Is it as likely as not (50 percent or greater) that the Veteran's IBS, diagnosed during the period on appeal, was caused or aggravated (permanently increased in severity) by the stress associated with his diagnosed posttraumatic stress disorder (PTSD) and/or prostate cancer?

c)  Is it as likely as not (50 percent or greater) that the Veteran's diverticulitis, diagnosed during the period on appeal, either began during, or was otherwise caused by, his active service?

d)  Is it as likely as not (50 percent or greater) that the Veteran's diverticulitis, diagnosed during the period on appeal, was caused or aggravated (permanently increased in severity) by the stress associated with his diagnosed posttraumatic stress disorder (PTSD) and/or prostate cancer?

2.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


